Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:  
2.	Group I:  claims 1-8, 10, 12-17: drawn a defect inspection method/device for inspecting a defect in an inspection article through the-use of an identifier that is configured to identify an image of a defect in an inspection image of the inspection article, the method comprising each of a plurality of extracted defect images being generated from the defect image by changing an extracting region for extraction from the defect image such that the image of a defect in the defect image is at a different position in each of the plurality of extracted defect images, the plurality of extracted defect images being provided to the identifier as learning images when teaching the identifier the image of a defect and the image of a non-defect.
3.	Group II: claims 9, 11,:  drawn to a defect inspection method/device for inspecting a defect in an inspection article through use of an identifier unit that is configured to identify an image of a defect in an inspection image of the inspection article, the method comprising a first identifier that identifies whether each of the extracted inspection images includes an image of a prospective defect that is potentially a defect; and a second identifier that identifies whether the extracted inspection image identified by the first identifier, as including the image of a prospective defect includes an image of a pseudo-defect that is similar to the image of a defect but not classified as the image of a defect, or the image of a defect, the prospective defect including the defect and the pseudo-defect, the learning image used for teaching the first identifier including an image that includes an image of a prospective defect and an image that does not include the image of a prospective defect, and the learning image used for teaching the 

4.	The inventions are distinct, each from the other because of the following reasons:
5.          Inventions I, II, are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct from each other if they are shown to be separately usable.  
             Group I drawn to a drawn a defect inspection method/device for inspecting a defect in an inspection article through the-use of an identifier that is configured to identify an image of a defect in an inspection image of the inspection article, the method comprising each of a plurality of extracted defect images being generated from the defect image by changing an extracting region for extraction from the defect image such that the image of a defect in the defect image is at a different position in each of the plurality of extracted defect images, the plurality of extracted defect images being provided to the identifier as learning images when teaching the identifier the image of a defect and the image of a non-defect, (U.S. Pub. No. 2020/0173933, [0010]).
           Group II drawn to a defect inspection method/device for inspecting a defect in an inspection article through use of an identifier unit that is configured to identify an image of a defect in an inspection image of the inspection article, the method comprising a first identifier that identifies whether each of the extracted inspection images includes an image of a prospective defect that is potentially a defect; and a second identifier that identifies whether the extracted inspection image identified by the first identifier, as including the image of a prospective defect includes an image of a pseudo-defect that is similar to the image of a defect but not classified as the image of a defect, or the image of a defect, the prospective defect including the defect and the pseudo-defect, the learning image used for teaching the first 
  6.          In the instant case invention, Group I, Group II, have separate utility as indicated above.
             These are particulars for each Subcombinations Usable Together.  Therefore, the invention Group I, Group II, have separate utility such as in a method and apparatus without the particulars of the other subcombination as identified above.  See MPEP Paragraph 8006.05(d).  

7.	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
8.	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
9.	Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Fax/Telephone Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geisel Kara can be reached on (571)272- 2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		
February 26, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877